This case, upon former appeal, is reported 221 Ala. 330,128 So. 786, wherein the equity of the bill was sustained, and the only question involved upon this appeal is one of fact. It is sufficient to say that there was evidence offered in support of the material averments of the bill of complaint. The evidence was ore tenus, and the trial court saw and heard the witnesses, and we cannot say that the conclusion reached was so contrary to the weight of the evidence as to warrant this court in disturbing the decree of the circuit court, and said decree is affirmed. Fitzpatrick v. Stringer, 200 Ala. 574, 76 So. 932.
Affirmed.
THOMAS, BROWN, and FOSTER, JJ., concur.